DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/29/2019 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0155] through [0168], it is not clear which figures are being referred to. For example, in paragraph [0155] line 1 “an integrated circuit (e.g., 30)” is mentioned. It is not clear which figure this part 30 is referring to.
Appropriate correction is required.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1, on line 4 “wherein the input pins in the plurality of input pins” should be -- wherein input pins in the plurality of input pins--. 
Claim 1, on line 7 “clamping circuitry coupled between” should be –a clamping circuitry coupled between--. 
Claim 15, on line 1 “The method of claim 14, comprising providing a power limiting circuit” should be -- The method of claim 14, comprising a power limiting circuit--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Worley (US5654862).
Regarding claim 1, Worley teaches an integrated circuit (abstract, integrated circuits) comprising a plurality of input pins (i.e. power pins Vdd1, Vdd2… VddN) (fig. 2) and at least one output pin (i.e. Vsub 205) (fig.2), the integrated circuit including a hot-plug protection circuit (implicit, refer to column 2 lines 55-56, multiple power supply ESD protection), wherein the hot-plug protection circuit comprises: a plurality of electrical connections (implicit), wherein input pins in the plurality of input pins are electrically coupled to a common node (i.e. Vesd 240) (fig.2) in the hot-plug protection circuit via respective electrical connections in the plurality of electrical connections (implicit); and a clamping circuitry (i.e. BIGFET CLAMP 200) (fig.2) coupled between the common node and the at least one output pin (implicit), the clamping circuitry activatable as a result of a voltage spike applied across the clamping circuitry (refer to column 3 lines 11-12, function of a transient clamp is to turn on only when the voltage changes very rapidly), wherein the plurality of electrical connections and the clamping circuitry provide respective current discharge paths between the input pins in the plurality of input pins and the at least one output pin (e.g. current discharge path is from Vdd1 to Vsub, Vdd2 to Vsub … VddN to Vsub), the respective current discharge paths configured to become conductive as a result of a voltage spike applied to any of said input pins in the plurality of input pins being transferred to the common node via the respective electrical connection in the plurality of electrical connections electrically coupling said any of said input pins to the common node (implicit).
Regarding claim 2, the integrated circuit of claim 1, wherein the plurality of electrical connections coupling the input pins in the plurality of input pins to the common node in the hot-plug protection circuit comprise respective diodes (i.e. diodes 210, 250 … 291) (fig.2) (e.g. diode 210 is between Vdd1 and Vesd, diode 250 is between Vdd2 and Vesd and so on).
Regarding claim 14, the method is rejected for the same reasons as stated in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862), and further in view of Avery (US6501632B1).
Regarding claim 3, Worley teaches the integrated circuit of claim 1, wherein the clamping circuitry comprises: a MOS transistor having a current path between the common node and the at least one output pin of the integrated circuit (e.g. MOSFET 402 is connected between Vesd and ground) (fig.4) (From fig.2, ground is equivalent to output pin Vsub); and a diode having an anode coupled to a source terminal of the MOS transistor (e.g. anode of diode 470 is coupled to source terminal of MOSFET 402) (fig.4) and a cathode coupled to a gate terminal of the MOS transistor (e.g. cathode of diode 470 is connected to gate of MOSFET 402 via threshold detector 460 and bias network) (fig.4), the diode being configured to clamp a gate-source voltage of the MOS transistor (refer to column 5 lines 36-38, diode 470 is…. Used as a CDM attenuation capacitor).
Worley does not teach that the diode is a Zener diode.
Avery teaches using Zener diodes for bias circuit in ESD protection circuit, wherein a Zener diode having an anode coupled to a source terminal of the MOS transistor (e.g. anode of Z2 connected to source terminal of NMOS) (fig.3) and a cathode coupled to a gate terminal of the MOS transistor (e.g. cathode of Z2 is connected to gate of NMOS) (fig.3), the diode being configured to clamp a gate-source voltage of the MOS transistor (refer to column 3 lines 4-5, The combination of Zener diodes Z1 and Z2 provide a defined gate bias voltage for the nMOS transistor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping circuit of Worley to include the Zener diode as taught by Avery, as it provides the advantage of better bias regulation over a wide range of load currents and input voltages at low cost.
Regarding claim 4, Worley and Avery teach the integrated circuit of claim 3, comprising a capacitance (Avery, i.e. capacitor C) (fig.3) coupled between the common node (Avery, e.g. pad 302 where drain of MOSFET is connected) (fig.3) and the gate terminal of the MOS transistor (implicit).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862), and further in view of Laber (US2012/0086401A1).
Regarding claim 5, Worley teaches the integrated circuit of claim 1.
Worley does not teach an intended use for the integrated circuit where the integrated circuit is configured as an electronic control unit of a battery management system for controlling a battery pack.
Laber teaches an integrated circuit (i.e. IC 206) (fig.2) configured as an electronic control unit of a battery management system (abstract, an apparatus for balancing a multi-cell battery pack has a plurality of switchable loads) for controlling a battery pack (i.e. Multicell battery 202) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the integrated circuit of Worley for a battery management system of Laber, as it provides the advantage of hot-plug event protection during load switching.
Regarding claim 13, Worley and Laber teach an electrically powered vehicle (Laber, refer to [0011], electrically powered system, such as an electrical vehicle), comprising: a battery pack (Laber, i.e. Multicell battery 202) (fig.2) comprising a plurality of electrical battery cells (Laber, i.e. multi cell battery 202) (fig.2); a battery management system coupled to the battery pack (implicit); and an integrated circuit (Laber, i.e. IC 206) (fig.2) (Worley, abstract, integrated circuits) according to claim 5 configured to control the battery management system (Laber, abstract, an apparatus for balancing a multi-cell battery pack has a plurality of switchable loads).

Claims 6-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862), and further in view of Chen (US2002/0191359A1).
Regarding claim 6, Worley teaches an electronic device, comprising: an integrated circuit according to claim 1; 
Worley does not teach a power limiting circuit coupled between the at least one output pin of the integrated circuit and a reference pin and comprising a high-impedance current path between the at least one output pin of the integrated circuit and the reference pin.
Chen teaches a power limiting circuit (i.e. Current limiting resistor 42, Switch 43, Zener diode 53, Resistor 51, Capacitor 50 and transistor 52) (fig.5) coupled between the at least one output pin of the integrated circuit (e.g. output of main body 413 going into reference voltage) (fig.5) (also refer to [0016], of the IC embedded therein) and a reference pin (e.g. negative terminal of rectification circuit 411) (fig.5) and comprising a high-impedance current path (e.g. path through current limiting resistor 42) (fig.5) between the at least one output pin of the integrated circuit and the reference pin (implicit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Worley and include a power limiting circuit as taught by Chen, as it provides the advantage of protection from inrush current.
Regarding claim 7, Worley and Chen teach the electronic device of claim 6, wherein the power limiting circuit comprises a low- impedance current path (Chen, i.e. switch 43) (fig. 5) in parallel to the high-impedance current path (Chen, Switch 43 is connected in parallel to current limiting resistor 42, where 42 provides the high impedance path) (fig.5), the low-(Chen, i.e. reference voltage) (fig.5), the activation signal being indicative of whether the integrated circuit operates in normal operating conditions or not (Chen, abstract, reference voltage is greater than a threshold value… the switch switches from an open state to a short state).
Regarding claim 8, Worley and Chen teach the electronic device of claim 7, wherein the activation signal is provided as an output signal of the integrated circuit (Chen, e.g. output of main body 413 going into reference voltage) (fig.5) (also refer to [0016], of the IC embedded therein).
Regarding claim 9, Worley and Chen teach the electronic device of claim 7, comprising a delay-generating circuit network in a signal propagation path of the activation signal (Chen, i.e. Zener diode 53, Resistor 51, Capacitor 50 and transistor 52) (fig.5), the delay-generating circuit network being configured to delay propagation of the activation signal (Chen, refer to [0017], for increasing the setup time of the reference voltage).
Regarding claim 10, Worley and Chen teach the electronic device of claim 6, wherein the integrated circuit comprises an integrated circuit chip (Chen, e.g. main body 413) (fig.5) (also refer to [0016], of the IC embedded therein) and the power limiting circuit is provided external to the integrated circuit chip (Chen, e.g. power limiting circuit comprising current limiting resistor 42, etc., is external to main body 413).
Regarding claim 15, the method is rejected for the same reasons stated in claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862) and Chen (US2002/0191359A1), and further in view of McMahon (US5734555A).
Regarding claim 11, Worley and Chen teach the electronic device of claim 10, comprising a package (Worley, abstract, ESD protection scheme) (Chen, refer to [0006], inrush current protection circuit for an electric appliance) having the integrated circuit (Chen, e.g. main body 413) (fig.5) (also refer to [0016], of the IC embedded therein) mounted thereon and comprising the power limiting circuit external to the integrated circuit (Chen, e.g. power limiting circuit comprising current limiting resistor 42, etc., is external to main body 413), the power limiting circuit coupled between the at least one output pin of the integrated circuit and a reference pin of the package (e.g. negative terminal of rectification circuit 411) (fig.5) and comprising a high-impedance current path (e.g. path through current limiting resistor 42) (fig.5).
Worley and Chen do not teach that the package is a printed circuit board.
McMahon teaches a package that has plurality of pins extending from a printed circuit board (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount the device of Worley and Chen on the printed circuit board of McMahon, as it provides the advantage of portability and a means for heat sink.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862) and Chen (US2002/0191359A1), and further in view of Laber (US2012/0086401A1).
Regarding claim 12, Worley and Chen teach the electronic device of claim 6.

Laber teaches an integrated circuit (i.e. IC 206) (fig.2) configured as an electronic control unit of a battery management system (abstract, an apparatus for balancing a multi-cell battery pack has a plurality of switchable loads) for controlling a battery pack (i.e. Multicell battery 202) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the integrated circuit of Worley and Chen for a battery management system of Laber, as it provides the advantage of hot-plug event protection during load switching for a battery pack.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           03/05/2021





	/THIENVU V TRAN/                                     Supervisory Patent Examiner, Art Unit 2839